                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


  DEBORA WALTON,                                    )
                                                    )
                              Plaintiff,            )
                                                    )
                      v.                            )     No. 1:17-cv-01888-JMS-MPB
                                                    )
  FIRST MERCHANTS BANK ,                            )
                                                    )
                              Defendant.            )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on Plaintiff Debora

Walton’s Motion for Sanctions, recommending that the Court deny Ms. Walton’s Motion for

Sanctions but also deny Defendant First Merchants Bank’s request to recover its costs and fees in

connection with responding to Ms. Walton’s motion. [Filing No. 126.] The parties were afforded

due opportunity pursuant to statute and the rules of this Court to file objections, and none were

filed. Indeed, Ms. Walton filed a “Response to the Magistrate[’]s Report and Recommendation,”

stating that she “does not object to the Report and Recommendation.” [Filing No. 142.] The

Court, having considered the Magistrate Judge’s Report and Recommendation, hereby adopts the

Magistrate Judge’s Report and Recommendation. [Filing No. 126.] Ms. Walton’s Motion for

Sanctions, [Filing No. 50], is DENIED, as is First Merchants Bank’s request to recover its costs

and fees in connection with responding to the Motion for Sanctions.




         Date: 11/13/2018
Distribution via ECF only to all counsel of record

Distribution via United States Mail to:

Debora Walton
P.O. Box 598
Westfield, IN 46074
